Case 5:18-cv-Ol473 Document 1-1 Filed 11/28/18 Page 1 of 7 Page|D #: 12

EXH!B|T A

 

,.-..--…i.- _ .CaSe 5:18-0\/_-01473 Document 1-1 Filed 11/28/18 Page 2 of 7 Page|D #: 13 _

. IN 'I`HE CIRCUI'I` COURT OF RALEIGH COUNTY, WEST VIRGINIA
MARY ANN LILLY,
Plaint_iff -
' v. Civil Action Nurnber: 18-C-170B

Low;a’s HoME cENTERs`, LLC
' " ` " I)efendant.

ALIENDED COMPLAINT

INTR_ODUCTION '

“`:"`" “"'" ' ' Coines now` the Plaintiff, by and through eounsei, Robert P. Duniap, II, and'states that
Plainti_ff hereby sues and brings claims for negligence willful, wanton and reckless conduct, and

1.’} .
complete disregard for the safety of its invited customers and employees by the defendant,

','mm" L`owé"s Horne Cenfers, LLC (hereinat`ter Lowe’s). This civil action is a result of injuries
received by plaintiff When, on or aboutl tile Z¢lmv day of March, 2016, unknown to her, was
exposed to a foreseeable high risk of harm due to the fact that a type of heavy duty steel platform

v cart used to transp'drt merchandise throughout Lowe’s, was allowed to remain unattended in the ,`
walkways of the business, whereby all invited patrons were required to walk in extremely close
proximity to said steel platform oart. Specitically, the steel platform cart that caused the

'H`w“(gl` - Plaintit`i`s fall was stationed across an area Where Wallpaper books were on display`to be
examined by its customers..The Plaintifl` was not warned of this hazardous condition, and the

Defendant did not take any preventive measures to remove or advise of this hazard, resulting in

tile Piaintiff’s fail and subsequent injuries

 

531 r'»h'-‘;~\"

‘3‘£"-:4~1\’3‘1" '

`MT'~»‘-a_r!l'

.f~‘\*'-EL'"

_rf.'~-~.~:td‘

rM'-'»#‘¢!' `

s-‘.f'--rs"

. Case 5:18-cv-01473 Document 1-1 Filed 11/28/18 Page 3 of 7 Page|D #: 14

- . 7 " JURIsnrcTroN ANI) vinson .
- l. "l`hat all events relating|hcreto occurred in Raleigh County, West Vir'ginia.

Therefore, jurisdiction and venue are proper in the Circuit Court of Raleigh County, West

Virginia.
THE PAR'I`IESl
\ _,2, The_“plaintiff, at the time of the incident that is the basis of this complaint, was 'a

resident of Raieigh' Ccunty, West Virginia.
3. The defendant is a limited liability company conducting business in West
\firgin_ia, licensed.a_nd currently in good standing through the W.es_t Virginia iSecretary of State. _‘
FACTS

4. l Tha_t_ on or about the 24th day of March 2016, the Plaintiff wasl an invited person _

~ onto the premises ofDe;t`endant"s, Lowe’s Horne Centers, LLC place ofbusiness, located at 1210

North Eisenhowe_r Drive, Cranberr_y Creek Shopping Center, Beckle.y, Raleigl;. Coun?ty, Wegt -
V.ir.g-inia. _ -r~ » , . - _ -. .

`5 . That at the time of the incident that makes the basis of this complaint a heavy-
duty'steel platform cart that is used to transport merchandise throughout Lowe’s had been
allowed to stand unattended and unidentified in the aisles within LoWe"s where patrons were '
directed to`walk while shopping

n COUNT I
NnGLIGENCn/G.Ross NEGLIG`ENCE
6. ` _ Plaintiff hereby reasserts and incorporates by reference the‘allegations / facts

contained in this Complaint as set forth`herein.

 

t - if
d"~'-r...,§'j;‘
-" ~--\:\r

-.'=.t-'

1.:;-1'
1 - -.-‘r=¢`
,¢' '-1¢`.»"

J_._ ,-,.. ._.` ¢;"

'_Cgase 5:18-cv-01473 Document 1-1 Filed 11/28/18 Page 4 of 7 Page|D #: 15

l

7.' _ Defendant had a duty to exercise a degree of care to ensure that it provides a safe,
hadard free environment for its patrons

8. Defendant breached that duty by allowing heavy duty steel platform carts used to
transport merchandise throughout Lowe‘s to stand unattended and unidentified in the isle ways
of the defendant’s place of business q 7

COUNT II

NEGLIGENT MISREPRESENTATION l

9. Plaintit`f hereby reasserts and incorporates by reference the allegations/

facts contained in this Complaint as set forth herein. n
- l(}. l l?et‘endant, owing a duty of care to Plaintii:`f, negligently misrepresented and
concealed the hazardous condition of the isle ways of its place of business

ll. lt is believed that the Defendant had knowledge of the hazardous condition of the
isle ways in its place of business v ,

12. Plaintiffs reliance on Defendant’s duty to provide a hazard free environment was ‘.
reasonable and justified1 as the Plaintiff was an invited individual onto the premises of the
defendant, expecting and anticipating the premises to be free from foreseeable hazards such as
existed at the time of this incident d

COUNT 111
' ` CONSUMER PROTECTION

13. Plaintiff hereby reasserts and incorporates by reference the allegations/facts

contained in this Cornplaint as set forth herein l
j ' 14. Plair`rtiff was an invited person onto the premises of the Defendant iri-Order to

purchase certain items that the Defendant has on display for consumer personal purposes,

 

‘.~t¢»~-.¢.,r

. _ .u'
‘/»*n-,.- ,o

\¢"~~' .~;;.'!"

'_.:I' ~ ,,.‘-;e‘

,»~r -- ~.fxe'“

Case 5:18-cv-Ol473 Document 1-1 Filed 11/28/18 Page 5 of 7 Page||_§) #: 16

* i§.' 'The defendant engaged in unfair, false, misleading and/or deceptive acts or
practices in holding themselves to be a safe and hazard free enviromnent in Which Plaintiff could
conduct her business

16. Plaintiff suffered ascertainable losses as a result of Defcndants unfair, false,
misleading and/cr deceptive acts or practices
_ DAMAGES

17. Plairrtiff has suffered actual damages as a result of Defendants unfair, false,
misleading and/or deceptive acts or practices, Which include, but are not limited to injuries to her

leg, rotator cuff, arrn,_ knee, and ankle

18_. That as a direct and proximate result of-the actions of the defendant Plaintiff

1 has incurred past, present and future mental pain and suffering7 inconvenience, loss of service

and companionship, loss of consortium, loss of the enjoyment of life and emotional distress, and
will continue to do so in the future
- RELIEF DEMANDl§I)
1 '19. 1 Plaintiffs demands compensatory damages for past, present and future medical

expenses, and all other such loss of services in a fair and-just:arnount to be determined by the

jury a`t trial. ,

' ' 20. Plaintiff demands general damages for p_ast, present and future pain and suffering,.

y mental anguish, permanent injury, inconvenience, loss of society, service and companionship,

l ` ._ .
loss cf the enjoyment cf life and emotional distress in a fair and just amount to be determined by

the-jury at trial. "~ '

21. , Plaintiff demands punitive damages in a fair and just amount to be determined by

the jury at trial

 

Case 5:18-cv-Ol473 Document 1-1 Filed 11/28/18 Page 6 Of 7 Pag,e|D #: 17

 

22. Plaintiff demands prejudgment and post-judgment interestl
‘”‘ """ ' `_ ‘ 232 Pla`intiff demands costs and attorney fees expended in this action
24. Plaintit`f demands any other further general or specier relief which the Court or
the jury deems just and proper. y v

" PLAINTIFF DEMANDS A TRIAL BY JURY.

MARY ANN LILLY
By Counse!,

.~--‘ ¢.“ ‘.,_
`¢~. q;s ,

\\.;6
Rob@i'~t P. ounz@,/EWVSB #10012)
Dunfap & Assoctates
208 Main Street
Beckley, West Virginia 25 801
Phone: (304) 25'5~4762
Fax: (304) 255~476€}
RobertDunIapEsq@gmail.eom

 

‘xv'~¢¢“;‘.l' , '- -' _ ' _

 

ll ...

"--»¢~Y=

. ¢.'-\"

Case 5:18-cv-Ol473 Document 1-1 Filed 11/28/18 Page 7 of 7 Page|D #: 18

1- ' -__

IN IHE CIRCUI"I" COURT OF RALEIGH COUNTY, WEST VIRGINIA

MARY A.NN LILLY,

Plaintiff,_

. v. Civil Action Number: 18-.C-170B

~»_ Judge Robert A. Burnsic`le
LOWE’S HOME,CENTERS, LLC
Defendanc. , ` 7
CERTIFICATE OF -SERVICE
. » 'I,'Robert P.-Dunlap. Hereby eeitify that on the 23£!‘ day of August, 2018, a true copy of

the foregoing Amended Complajnt was served, via facsimile and U¥.S. mail to counsel of

-reeor'd addressed as follows:

Andrew B. Cooke
Iason A. Proetor ~
Flaherty Sensabaugh B.O'nasso, PLLC

' 200 Capital Street
P.O. B£)X 3343 '{`(
charlestsn, Westvirginia 25333 6900\§`;\\1€“
" ' ` as`§§}e`o t~“ 1543
' ` C'
Lowe’s Home Center, LLC ge W\§`J 13 P‘Gp\$
Corporation Service Company \,\\?\N\`\\’@?~W '
209 W@St Washington street . 9 psb\» odd 9
Charleston, WV 253 02 _` 'C)\?"

'Process ofServz'ce through Wesz‘ Virginia Secretary' ofState

m x .
"‘ - _ _ Robe& P. Dustap, H,"'Esq.

. (WVSB #10012) '
Dunlap & Assoeiates
208 Main Str_eet
Beekley, West Virginia 25801
Phone: (304) 255-4762
Fax: (304) 255-4?60
RobertDunIapEsg@gmail.eom

 

 

